11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT


Brad Farris,                                 * From the County Court at
                                               Law No. 2 of Midland County,
                                               Trial Court No. CV25,279.

Vs. No. 11-11-00342-CV                     * August 30, 2013

Estate of Ella Christine Farris,            * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is modified to show that Kimberly Ann Hutchins, as
independent executor of the Estate of Ella Christine Farris, is entitled to possession
of the real property at 3202 Camarie, Midland, Texas; as modified, the judgment of
the trial court is affirmed. The costs incurred by reason of this appeal are taxed
against Brad Farris.